Citation Nr: 0313005	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to December 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge on February 15, 2002.  A copy 
of the transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim for service connection for a low 
back disability has been obtained by the RO.

2.	The veteran's generalized anxiety disorder with 
agoraphobia is shown to be causally related to service.


CONCLUSION OF LAW

The veteran's generalized anxiety disorder with agoraphobia 
was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of service connection for a 
generalized anxiety disorder with agoraphobia, the Board 
finds that no undue prejudice to the appellant is evident by 
a disposition by the Board herein, as the grant of his claim 
of service connection for a generalized anxiety disorder is a 
complete grant of the benefits sought on appeal.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim for 
service connection is granted, further appellate-level review 
is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).

II.  Service connection for a generalized anxiety disorder 
with agoraphobia

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to grant service connection, it is required that the 
evidence shows the existence of a current disability, an 
inservice disease or injury, and a link between the 
disability and the inservice disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records do not show any 
treatment for or complaint regarding anxiety or any other 
psychiatric disability.  The veteran's separation examination 
is negative for any psychiatric disability.  An August 1954 
physical examination done for reserve purposes revealed a 
normal psychiatric system.  

Private medical treatment records indicate that the veteran 
has been treated for anxiety since 1965 and the first 
indication that he began taking Valium was in April 1965.  VA 
outpatient treatment notes dated from July 1997 to April 2001 
indicate that the veteran has been treated for depression and 
for a panic disorder with agoraphobic features.

The veteran underwent a VA examination in April 2000.  The 
veteran told the examiner that his anxiety suddenly developed 
while he was in service and that he had difficulty flying 
home.  The examiner noted that there was no record of 
treatment in service, but from the veteran's description, it 
was quite clear that the anxiety disorder began while in 
service.  The examiner noted a long history of anxiety that 
interfered with employment.  The examiner diagnosed 
generalized anxiety disorder with agoraphobia.  The diagnosis 
was based on the veteran's restlessness, constant fatigue, 
difficulty concentrating, anxiety, and sleep disturbance.  
The examiner also indicated that the veteran suffered from 
panic attacks.

The veteran testified at a personal hearing in February 2002.  
He testified that he first experienced a panic attack while 
flying home on leave while in the military in 1952.  He 
indicated he had additional panic attacks while aboard a ship 
in the service but that he never sought treatment while in 
service.  The veteran testified that he began treatment in 
about 1955, and that he has been taking Valium since about 
1965.   He indicated he has had anxiety and panic attacks 
continuously since they first began in service.

The Board sought a VHA opinion.  The opinion of Dr. Kaup, 
dated in January 2003, was that it was at least as likely as 
not that the veteran's anxiety/depression symptoms began 
during his military service.  Dr. Kaup stated that the 
service medical records were negative for any mention of a 
psychiatric disability, but that based on the veteran's 
statements and his medical expertise, it was at least as 
likely as not that the veteran's disability began in service.  
Dr. Kaup reviewed the claims folder including the private 
treatment notes and the April 2000 VA examination report.  
Dr. Kaup indicated that the veteran most likely has an 
anxiety disorder/

Based on the above, the Board finds that service connection 
for generalized anxiety disorder with agoraphobia is 
warranted.  The veteran currently suffers from this 
disability based on the medical records and the April 2000 VA 
examination.  While the service medical records are negative 
for any mention of a psychiatric disability, the VA examiner 
indicated that it was quite clear that an anxiety disorder 
began in service.  Dr. Kaup considered the clinical records, 
the veteran's history and, based on his medical training, 
assessed that it was as likely as not that the veteran's 
current disability is related to service.  There is no 
competent opinion suggesting that current psychiatric 
disability does not owe its etiology to service.  Giving the 
benefit of the doubt to the veteran in this case, the Board 
finds that service connection is warranted for a generalized 
anxiety disorder with agoraphobia.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).




ORDER

Entitlement to service connection for a generalized anxiety 
disorder with agoraphobia is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

